Citation Nr: 0815436	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  99-06 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to October 
1953 and from December 1954 to July 1956.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the New 
York, New York Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for a back condition.

The veteran testified at a hearing before a Hearing Officer 
at the RO in April 1999.  A transcript of that hearing is 
associated with the claims file.

The veteran was scheduled to present testimony before a 
traveling Veterans Law Judge in May 2005.  However, the 
veteran failed to report to the hearing.  As the record does 
not contain further explanation as to why the veteran failed 
to report to the hearing, or any additional requests for an 
appeals hearing, the Board deems the veteran's request for 
the hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2007).

In November 2006, the Board determined that new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for a back condition.  The Board then 
remanded this issue to the RO for further development.

In April 2008, the Board denied the veteran's motion to 
advance his case on the docket, due to the absence of 
sufficient cause.  38 U.S.C.A. § 7107(a) (West 2002); 38 
C.F.R. § 20.900(c) (2007).

The Board notes that the issues of entitlement to an 
increased rating for tinnitus (in excess of 10 percent) and 
entitlement to an increased rating for pes planus (in excess 
of 50 percent) have not been perfected.  The RO issued a 
Statement of the Case with regard to these two issues in 
September 2007; subsequently, the veteran did not file a 
Substantive Appeal.  Therefore, these two issues are not a 
part of the current appeal.

FINDING OF FACT

A back condition has been shown by competent medical evidence 
to be causally related to the veteran's military service.


CONCLUSION OF LAW

A back condition was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced VA's duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its VCAA duty to assist the veteran in the 
development of the claim on appeal.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

With respect to Hickson element (1), there is competent 
medical evidence that a back condition currently exists.  
During his April 2007 VA medical examination, the veteran was 
diagnosed with old compression fracture of L-3 vertical body 
as well as degenerative disc disease of the lumbar sacral 
spine, L-1---S-1 levels.  In addition, a June 2007 statement 
from the veteran's private orthopaedic doctor (Dr. P.L.V.) 
confirmed that the veteran had an old fracture at the level 
of L3 along with degenerative disc disease at L4-5 and L5-S1.  
Hickson element (1) has therefore been satisfied for the 
claim.

With respect to Hickson element (2), in-service disease or 
injury, the veteran's service medical records show that he 
was seen for complaints of back pain while in service.  The 
record also indicates that the veteran reported injuring his 
back in service in 1953 when he jumped off of a tank and 
suffered a lumbosacral sprain.  Hickson element (2) has 
therefore been satisfied for the claim.

With respect to Hickson element (3), the record does contain 
probative medical evidence of a nexus between the veteran's 
in-service back injury and his current back condition.  
During his April 2007 VA medical examination, the VA examiner 
explicitly stated that she was unable to provide an opinion 
on the origin of the veteran's L-3 compression fracture, and 
she did not offer an opinion as to the origin of the 
veteran's degenerative disc disease.  However, in his June 
2007statement, private Dr. P.L.V. stated: "Since the time of 
the injury [while jumping off of a tank while in the Army in 
1953], [the veteran] has had chronic pain in his lower 
back....It is my opinion that[,] as a result of his injury in 
1953[,] [the veteran] sustained a fracture at the level of L3 
and thus began a degenerative disc disease process.  At the 
present time, he has significant degenerative disc disease 
along with a lumbar radiculopathy.  I believe his injuries 
are directly caused to his accident of 1953."  Hickson 
element (3) requiring a medical link to service has therefore 
been satisfied for the claim.

Following a full review of the record, the Board concludes 
that service connection for a back condition is warranted.


ORDER

Entitlement to service connection for a back condition is 
granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


